Appeal by the defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered February 26, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of *730that branch of the defendant’s omnibus motion which was to suppress statements he made to the police.
Ordered that the judgment is affirmed.
The hearing court did not err in denying the defendant’s motion to suppress the statements made by him to the police. The defendant was represented by an attorney in a bankruptcy proceeding that was unrelated to the homicide that the police were investigating. The right to counsel based on an individual’s representation in a pending proceeding does not extend to unrelated proceedings of a wholly civil nature (see, People v Lucarano, 61 NY2d 138, 145).
Upon our examination of the record herein, we find that the evidence, viewed in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Brown, Eiber and Sullivan, JJ., concur.